Citation Nr: 0841632	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-24 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for service-connected right shoulder disability.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected scar of the right arm.

3. Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  With regard to the 
veteran's right arm scar, this rating decision granted 
service connection and assigned an initial noncompensable 
rating.  Thereafter, the veteran appealed with respect to the 
initially assigned rating.  While his appeal was pending, a 
July 2005 Decision Review Officer decision assigned a 10 
percent rating evaluation for the entire appeal period.  
However, as this rating is still less than the maximum 
benefit available, the appeal is still pending.  AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

The Board notes that the veteran did not indicate a hearing 
preference on his August 2005 substantive appeal (VA Form 9) 
and did not respond to RO requests for clarification.  
Consequently, the RO scheduled the veteran for a personal 
hearing before a Veterans Law Judge, sitting at the RO.  This 
hearing was scheduled for May 2008, and the veteran did not 
appear.  As no communication from the veteran with regard to 
a hearing has been received, the Board determines that the 
veteran has no desire for a hearing.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2008).

The Board observes that the veteran also filed a timely 
notice of disagreement with regard to the denial of service 
connection for right carpal tunnel syndrome, PTSD, and low 
back sprain.  These claims were granted by the RO in a July 
2005 rating decision.  Thus, they are not before the Board at 
this time.


FINDINGS OF FACT

1. Service-connected right shoulder disability, at its most 
severe, is manifested by range of motion of flexion to 90 
degrees, abduction to 90 degrees, internal rotation to 90 
degrees, and external rotation to 45 degrees, accompanied by 
mild lack of endurance and mild restriction of movement upon 
repetition, and degenerative joint disease of the 
acromioclavicular joint.

2. Service-connected scar of the right arm is approximately 5 
inches long, nonadherent and nontender, and does not result 
in limited motion of the elbow.

3. The medical evidence of record does not demonstrate a 
current diagnosis of a left ankle disorder.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent 
for service-connected right shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).

2. The criteria for an initial rating in excess of 10 percent 
for service-connected scar of the right arm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

3. A left ankle disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in March 2003 with 
regard to his service connection claims, prior to the initial 
unfavorable AOJ decision issued in September 2004.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in March 2002 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to initial rating 
claims, such claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates.  

Additionally, the Board notes that no duty to assist arises 
upon receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  However, generally, failure to provide 
pre-adjudicative notice of any required elements under VCAA 
is presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the veteran was not provided with a VCAA 
letter that specifically addressed the evidentiary 
requirements of an initial rating claim, that is, that he 
must show that his service-connected disability had increased 
in severity.  Further, only a March 2006 letter advised the 
veteran of how to substantiate a disability rating and 
effective date for a service-connected disability.  However, 
the Board finds no prejudice to the veteran as a result of 
the inadequate notices in this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  With regard to the 
initial rating notice, the Board notes that, in an October 
2008 submission, the veteran, through his representative, 
discussed that the impairment caused by his service-connected 
disabilities was to a greater degree than reflected in the 
assigned ratings.  Accordingly, the veteran has demonstrated 
knowledge that the severity of his impairment is relevant to 
his initial rating claims.  As for the service connection 
claim, as the Board herein decides against the claim, the 
untimeliness of the notice with regard to disability ratings 
and effective dates is rendered moot.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Based on the above, the Board 
finds that further VCAA notice is not necessary prior to the 
Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the reports of April 2004 
and May 2005 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Applicable law and regulations

Initial rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected right shoulder and 
right arm scar disabilities.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
disabilities.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Rating evaluations for shoulder, arm, hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes that the April 2004 VA 
examination report indicates that the veteran is right-hand 
dominant.  Therefore, the ratings for the major arm will be 
applied in the present case.

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation. 
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved. When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5201 provides for a 20 percent evaluation for 
limitation of motion of the major arm when motion is only 
possible to the shoulder level, a 30 percent evaluation for 
limitation of motion of the major arm when motion is only 
possible to midway between the side and shoulder level, and a 
40 percent evaluation for the major arm when motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assigned when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assigned when the area or areas exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, 
or neck, that are superficial, that do not cause limited 
motion, and that involve area or areas of 144 square inches 
(929 sq. cm.) or greater, are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

III. Analysis: initial rating claims

Right shoulder

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5201, for limitation  of motion of the arm.  38 C.F.R. §4.71a 
(2008).  The veteran contends that the symptoms of his right 
shoulder disability are more severe than contemplated under 
the currently assigned rating; therefore, he argues that a 
rating in excess of 20 percent is warranted.

The veteran was afforded a VA examination in April 2004, at 
which he presented with subjective complaints of pain.  The 
examiner found mild to moderate spurs of the 
acromioclavicular joint of the right shoulder.  Range of 
motion measurements were flexion to 90 degrees, abduction to 
90 degrees, internal rotation to 90 degrees, and external 
rotation to 45 degrees.  These range of motion measurements 
were limited by pain.  X-rays showed significant arthritic 
changes of the acromioclavicular joint; however the examiner 
reported that the shoulder joint itself was normal.  The 
examiner further indicated that there was mild lack of 
endurance but no lack of coordination with regard to movement 
in the right shoulder.

Another VA examination was performed in May 2005, at which 
the veteran again complained of pain in the right shoulder.  
The findings at this examination, in some respect, were the 
same as the findings at the April 2004 VA examination.  
However, there was change in the range of motion of the right 
shoulder.  Specifically, flexion was to 150 degrees, 
abduction to 150 degrees, and external rotation was to 90 
degrees.  Internal rotation remained limited to 90 degrees.  
The examiner stated that there was mild lack of endurance and 
mild restriction from repetitive motion, but no lack of 
coordination and no weakness.

There are VA and private records associated with claims 
folder, which reference the veteran's right shoulder 
disability.  However, the Board observes that these records 
contain no additional information as to the severity of the 
right shoulder that is inconsistent with the findings at the 
VA examinations.

Based on the above evidence, the Board finds that a rating in 
excess of 20 percent for the veteran's service-connected 
right shoulder disorder is not supported by the evidence.  At 
the most severe, range of motion of the shoulder is limited 
movement of the arm to shoulder level, for which a 20 percent 
rating evaluation is assigned.  A higher rating evaluation is 
not warranted without evidence that movement of the arm is 
limited to halfway between the side of the body and the 
shoulder, or less.

The Board also notes that limitation of function due to pain, 
weakness, lack of endurance, and incoordination was addressed 
by the VA examiners.  However, although there was some mild 
lack of endurance and restriction on repetition, the medical 
evidence does not reflect that these symptoms resulted in 
further limitation or impairment of functionality to warrant 
a rating evaluation greater than in contemplation of the 
reported range of motion measurements.  See DeLuca.

The Board observers that the evidence reflects there is 
degenerative change present in the right acromioclavicular 
joint; however, as limitation of motion of the shoulder has 
been contemplated in the currently assigned rating under 
Diagnostic Code 5003 is not for application.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 ( 2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the medical evidence does not 
demonstrate the presence of ankylosis of the shoulder joint, 
impairment of the humerus, or impairment of the clavicle or 
scapula, so as to warrant separate or higher ratings under 
those diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, and 5203. 	Therefore, a review of the record 
fails to reveal any additional functional impairment 
associated with the veteran's right shoulder disability so as 
to warrant consideration of alternate rating codes.   

Scar

The veteran's service-connected scar of the right arm is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7804.  The veteran contends that he experiences pain in 
his right arm so as to warrant a higher rating for his 
service-connected scar of the right arm.

The veteran's scar is addressed in two April 2004 VA 
examination reports.  In one, the examiner stated that the 
scar was approximately 3 inches, well-healed, and freely 
moving with the surrounding tissue.  There was no numbness 
associated with the scar, but this examiner noted a positive 
Tinel sign over the right elbow.  Another VA examination note 
indicates that the scar was 5 inches, nontender, and not 
adherent to the underlying tissue.   

On the basis of the nerve sensitivity that was present, the 
RO assigned a 10 percent rating evaluation.  The Board finds 
that there is no basis for assigning a rating evaluation in 
excess of 10 percent for the veteran's service-connected 
scar.  In this regard, the Board first notes that the maximum 
rating available under Diagnostic Codes 7802 and 7803 is 10 
percent.  Therefore, further consideration of these 
diagnostic codes would be of no benefit to the veteran.

With regard to the criteria under Diagnostic Code 7801, the 
Board observes that the scar is not indicated to have been 
deep or to involve more than 6 square inches.  Therefore, a 
rating in excess of 10 percent is not warranted under this 
diagnostic code.  Moreover, the evidence does not reveal that 
the veteran experiences limitation of motion of his right arm 
or elbow due to his service-connected scar.  Therefore, 
Diagnostic Code 7805 and the rating criteria related to 
limitation of motion of the arm are not applicable to the 
veteran's scar disability.  Accordingly, the Board determines 
that a rating in excess of 10 percent for his service-
connected scar of the right arm is not supported by the 
evidence.
 
III. Service connection

The veteran contends that he currently suffers from a left 
ankle disorder due to an in-service left ankle injury.  
Therefore, he argues that service connection is warranted for 
a left ankle disorder.

The Board observes that service treatment records reflect 
that the veteran sustained a left ankle injury in May 1992.  
The relevant service treatment record shows a diagnosis of 
status post ankle sprain and indicates that the veteran was 
to follow up in two weeks if not better.  Service treatment 
records do not show that the veteran sought further 
treatment.  The next mention of a left ankle injury was in 
May 1998, when the veteran reported left ankle pain with an 
inversion injury while playing basketball.  The diagnosis was 
again left ankle sprain.

However, the Board observes that the veteran does not have a 
current diagnosis of a left ankle disorder.  In this regard, 
the Board sees that April 2004 X-rays were negative with 
regard to both ankles.  The April 2004 VA examiner recorded 
that the veteran had subjective complaints of left ankle pain 
but found no objective findings of a left ankle disability.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet.  App. 223, 225 (1992).  
Therefore, without competent medical evidence demonstrating 
the presence of a current left ankle disorder, service 
connection is not warranted.

IV. Other considerations

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds no evidence that the 
veteran's service-connected disabilities present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, the evidence does not reflect that the veteran 
experiences decreased functionality that is incapacitating or 
that affects his employment in a way not contemplated by VA's 
rating schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the Board determines that there is no 
competent evidence in favor of the claims and, therefore, 
that a preponderance of the evidence is against the veteran's 
claims of entitlement to a rating in excess of 20 percent for 
his service-connected right shoulder disability, in excess of 
10 percent for his service-connected scar of the right arm, 
and for service connection for a left ankle disorder.  
Therefore, his claims must be denied.
ORDER

An initial rating in excess of 20 percent for service-
connected right shoulder disability is denied.

An initial rating in excess of 10 percent for service-
connected scar of the right arm is denied.

Service connection for a left ankle disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


